Citation Nr: 0110770	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  96-29 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

 1.  Entitlement to an increased rating for service-connected 
arthritis of the right ankle, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
arthritis of the right knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from April 1955 to July 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the veteran's 
claims for ratings in excess of 10 percent for his service-
connected arthritis of the right ankle and right knee.  In a 
February 25, 1999 decision, the Board denied the appeal of 
both claims.

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a June 2000 joint motion, the 
parties (the appellant and the VA Secretary) requested that 
the Court vacate the Board decision and remand the case. By a 
June 29, 2000 order, the Court granted the joint motion. The 
case was subsequently returned to the Board. 


REMAND

In the judgment of the Board, the joint motion and Court 
order require additional development of the evidence.

The joint motion and Court order found that the last VA 
examination, performed in December 1997, was inadequate for 
rating purposes because the examiner noted objective evidence 
of pain with motion but did not adequately evaluate the 
functional impairment of the right knee and right ankle due 
to pain.  The joint motion and Court order direct the Board 
to  address both the existence and extent of the veteran's 
pain and limitation of motion due to his service-connected 
right ankle and right knee disabilities, including an 
analysis of the credibility or probative value of the 
veteran's assertions of pain, or a statement of the reasons 
or bases for rejecting the veteran's assertions of pain.  In 
view of the foregoing, another VA examination is warranted.  

The joint motion and Court order also direct the Board to 
obtain any treatment records that may be available from 
December 1997 to the present.

For the reasons indicated, this case is REMANDED to the RO 
for the following action:

1.  The RO should contact the veteran and 
have him  identify all VA and non-VA 
medical providers who have examined or 
treated him since December 1997 for his 
right ankle and right knee disabilities, 
and the RO should then obtain copies of 
any relevant medical records that may be 
available.  38 C.F.R. § 3.159 (2000).

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the severity of his service-
connected arthritis of the right ankle 
and arthritis of the right knee.  Such 
tests as the examining physician deems 
necessary should be performed.  It is 
imperative that the claims folder be 
reviewed by the examiner in conjunction 
with the examination, and such review of 
the claims folder should be indicated in 
writing.  The physician who is designated 
to examine the veteran should indicate 
the extent that the veteran may have 
functional impairment of his right ankle 
or right knee as a result of pain, 
limitation of motion, weakened movement, 
excess fatigability, or incoordination 
(including during activities that are 
intrinsic to his day-to-day living 
experiences or at times when pain, 
weakened movement, excess fatigability, 
or incoordination is most noticeable, 
such as during prolonged use).  (In 
DeLuca v Brown, 8 Vet. App. 202 (1995), 
the Court held that codes that provide a 
rating solely on the basis of loss of 
range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining 
to functional loss and factors of joint 
disability attributable to pain).)  The 
clinical findings and reasons upon which 
the opinions are based should be clearly 
set forth.  If the examiner is unable to 
form an opinion on any of the requested 
findings, he or she should note the 
reasons why such an opinion cannot be 
made.  The examiner must express opinions 
for the record on the following:

(i) What are the manifestations of the 
disabilities (arthritis) affecting the 
veteran's right ankle and right knee?  
Does the veteran have limitation of 
motion, instability, weakness, or 
decreased strength?  Does he become 
easily fatigued on account of the 
service-connected disabilities, including 
during routine activities required in his 
day-to-day experiences or during 
prolonged physical activity of any sort, 
such as when standing, walking, running, 
or climbing stairs?

(ii) Are there any objective 
manifestations indicating that the 
veteran has functional impairment in his 
right ankle or right knee due to 
recurrent or persistent pain?  If so, the 
examiner should comment on the severity 
of the pain and the effects that it has 
on the veteran's ability to function in 
activities that are intrinsic to his day-
to-day living experiences, including 
during times when his symptoms are most 
noticeable.  

(iii) Does the veteran have 
incoordination or an impaired ability to 
execute skilled movements smoothly as a 
result of the service-connected 
disability (arthritis) affecting his 
right ankle and right knee?  If so, the 
examiner should comment on the severity 
of the incoordination and the effects 
that it has on the veteran's ability to 
function in activities that are intrinsic 
to his day-to-day living experiences, 
including during times when his symptoms 
are most noticeable. 

If there is additional functional 
limitation due to pain, flare-ups of 
pain, weakened movement, excess 
fatigability, or incoordination, to the 
extent that is possible, such should be 
expressed as additional limitation of 
motion of the affected joint.  38 C.F.R. 
§§ 4.40, 4.45; Deluca, supra. 

The bases for any conclusions made or 
opinions expressed by anyone designated 
to examine the veteran should be clearly 
explained, citing, if necessary, to 
specific evidence in the record.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  

3.  The RO should review the report of 
any examination requested to ensure that 
it addresses the concerns and issues that 
were noted by the Court in its decision 
in DeLuca v. Brown, 8 Vet. App. 202 
(1995), and in its June 2000 order.  Any 
examination report that does not contain 
sufficient information in the above 
respects should be returned as inadequate 
for rating purposes.  38 C.F.R. § 4.2 
(2000). 

4.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

5.  The claims for increased ratings for 
arthritis of the right ankle and 
arthritis of the right knee, each rated 
as 10 percent disabling, should then be 
reviewed by the RO.  If the benefit 
requested on appeal for either claim is 
not granted, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and a 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

The purpose of this remand is to comply with the duty to 
assist the veteran in the development of his claim and to 
insure adequate reasons and bases for the decision regarding 
these increased rating claims.  The veteran has a right to 
present any additional evidence or argument while the case is 
in remand status.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


